UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4561


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS ENRIQUE HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:11-cr-00300-REP-1)


Submitted:   March 20, 2013                 Decided:   April 4, 2013


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Nia Ayanna
Vidal, Assistant Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Richmond, Virginia, for Appellant.    Neil H.
MacBride, United States Attorney, Brian R. Hood, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos Enrique Hernandez, a citizen of El Salvador,

pled guilty based on a written statement of facts to one count

of illegal re-entry of an aggravated felon, in violation of 8

U.S.C. §§ 1326(a), (b)(2) (2006).                   Hernandez asserts that his

sentence should be vacated because he argues that the district

court abused its discretion when it imposed an upward departure

sentence      based    on    the     underrepresentation         of   his   criminal

history    score,      and    that    an   upward    variance      was   unnecessary

because there was “nothing egregious about the facts of []his

case   [to]     warrant      such    an    extreme     degree    of   harshness    in

sentencing.”          Hernandez also asserts that the district court

plainly erred when it imposed a three-year term of supervised

release because the Guidelines recommend against it, and because

he asserts that the district court failed to explain why such a

term was necessary.          Finding no error, we affirm.

            We review any criminal sentence, “whether inside, just

outside,   or    significantly         outside   the    Guidelines       range,”   for

reasonableness,         “under        a    deferential          abuse-of-discretion

standard.”      United States v. King, 673 F.3d 274, 283 (4th Cir.),

cert. denied, 133 S. Ct. 216 (2012); see Gall v. United States,

552 U.S. 38, 51 (2007).              The first step in this review requires

us to ensure that the district court committed no significant

procedural error.            United States v. Evans, 526 F.3d 155, 161

                                            2
(4th     Cir.         2008).         Procedural      errors       include    “failing     to

calculate         (or     improperly      calculating)           the   Guidelines    range,

treating the Guidelines as mandatory, failing to consider the

[18    U.S.C.A.]         § 3553(a)      [(West      2000    &    Supp.    2012)]    factors,

selecting         a     sentence      based    on   clearly        erroneous    facts,    or

failing to adequately explain the chosen sentence — including an

explanation for any deviation from the Guidelines range.”                              Gall,

552 U.S. at 51.

                  “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,       we    review      for    abuse    of   discretion”        and   will   reverse

unless we conclude “that the error was harmless.”                            United States

v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                              For instance, if

“an aggrieved party sufficiently alerts the district court of

its responsibility to render an individualized explanation” by

drawing arguments from § 3553 “for a sentence different than the

one ultimately imposed,” the party sufficiently “preserves its

claim.”           Id.    at    578.     However,      we    review       unpreserved     non-

structural sentencing errors for plain error.                             Id. at 576-77.

If,    and    only      if,    this    court    finds      the    sentence     procedurally

reasonable can it consider the substantive reasonableness of the

sentence imposed.               United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).



                                                3
               Because     Hernandez           requested        a      within-Guidelines

sentence, we review his seventy-two-month sentence for an abuse

of discretion.       King, 673 F.3d at 283.                 When the district court

imposes a departure or variant sentence, we consider “whether

the sentencing court acted reasonably both with respect to its

decision   to     impose    such     a    sentence       and    with      respect       to    the

extent of the divergence from the sentencing range.”                                     United

States    v.    Hernandez-Villanueva,              473   F.3d   118,       123    (4th       Cir.

2007).     The     district       court   “has       flexibility          in   fashioning       a

sentence outside of the Guidelines range,” and need only “‘set

forth    enough     to   satisfy         the       appellate    court          that    it     has

considered the parties’ arguments and has a reasoned basis’” for

its decision.       United States v. Diosdado-Star, 630 F.3d 359, 364

(4th Cir. 2011) (quoting Rita v. United States, 551 U.S. 338,

356 (2007)) (brackets omitted).

               “The fact that the appellate court might reasonably

have    concluded    that     a    different         sentence       was    appropriate         is

insufficient to justify reversal of the district court.”                                    Gall,

552 U.S. at 51.            “This deference is due in part because the

sentencing judge is in a superior position to find facts and

judge their import and the judge sees and hears the evidence,

makes    credibility       determinations,            has   full     knowledge          of    the

facts and gains insights not conveyed by the record.”                                 Diosdado-

Star, 630 F.3d at 366 (internal quotation marks, brackets and

                                               4
citations omitted); see Rita, 551 U.S. at 357–58 (recognizing

that the district court “has access to, and greater familiarity

with, the individual case and the individual defendant before

[the court] than the Commission or the appeals court”).

               Moreover, when “a district court offers two or more

independent rationales for its deviation [from the Guidelines

range], an appellate court cannot hold the sentence unreasonable

if    the   appellate        court   finds     fault      with     just    one    of    these

rationales.”          Evans, 526 F.3d at 165.                    “Picking through the

district       court’s       analysis    in       that    manner       would     be    wholly

inconsistent with the Supreme Court’s directives to examine the

‘totality of the circumstances,’ and to defer to the considered

judgment of the district court.”                    Id. (citations omitted).                We

have    reviewed       the    record    and       have    considered       the        parties’

arguments and discern no error in the district court’s decision

to    impose    an    upward    departure         sentence    based       on   Hernandez’s

under-representative           criminal       history.           See    U.S.     Sentencing

Guidelines Manual (“USSG”) § 4A1.3(a) (2011); see also United

States v. Dixon, 318 F.3d 585, 588-89 (4th Cir. 2003) (noting

that    under-representative            criminal         history       category       “is   an

encouraged basis for departure”).

               We    also    discern    no    error      in   the      district       court’s

decision to impose an upward variant sentence.                          To the contrary,

the    district       court     explicitly         considered       several       § 3553(a)

                                              5
factors,       including:         (1)       the       nature        and    circumstances        of

Hernandez’s offense; (2) the need to afford adequate deterrence

to his criminal conduct; and (3) the need to protect the public

from Hernandez’s future crimes.                       18 U.S.C. § 3553(a).                Because

the district court identified multiple reasons for its variance,

all of which were based on the § 3553(a) factors and related to

the particular facts of Hernandez’s case, we conclude that the

variance is reasonable.              See King, 673 F.3d at 284 (concluding

that upward variant sentence was reasonable as it was adequately

supported      by    reference    to    those          §     3553(a)      factors    that      “the

court    determined         required    the          sentence       ultimately       imposed”);

Diosdado-Star,         630    F.3d     at       366-67       (holding       that     an    upward

variant sentence six years longer than the Guidelines range was

substantively        reasonable      because           the    district       court    expressly

relied    on    several      of   the       §   3553(a)        factors       to    support     the

variance).

               We    also    discern    no       error        in    the     district      court’s

imposition of a three-year term of supervised release.                                    Because

Hernandez did not object regarding the imposition of his three-

year    supervised      release      term,        we       review    that    portion      of    his

sentence       for   plain    error.            Lynn,       592     F.3d    at    576-77.       To

establish      plain    error,       Hernandez          must       show:      (1)    there      was

error; (2) the error was plain; and (3) the error affected his

substantial rights.            United States v. Olano, 507 U.S. 725, 732

                                                 6
(1993).         Generally,     for   an      error    to      affect       a      defendant’s

substantial rights, it must be prejudicial, meaning “there must

be   a    reasonable     probability          that      the        error     affected      the

outcome[.]”        United States v. Marcus, 130 S. Ct. 2159, 2164

(2010).     In the sentencing context, an error affects substantial

rights only if the defendant can show that the sentence imposed

was longer than the sentence he would have received without the

error.     United States v. Hughes, 401 F.3d 540, 548 (4th Cir.

2005).    We may exercise our discretion to correct the error only

if   we   are    convinced    that     the    error     “seriously         affect[s]       the

fairness,        integrity      or      public        reputation             of      judicial

proceedings.”       Olano, 507 U.S. at 732 (internal quotation marks

omitted).

            Hernandez        asserts    that      the     district         court     plainly

erred because he failed to consider that, under USSG § 5D1.1(c)

(2011), a district court “ordinarily should not impose a term of

supervised release in a case in which supervised release is not

required by statute and the defendant is a deportable alien who

likely    will    be   deported      after       imprisonment.”                According   to

Hernandez, the district court was at least obligated to provide

some explanation for imposing the maximum available term.

            We    have   reviewed      the       record    and       conclude       that   the

district court considered the particular facts and circumstances

of   Hernandez’s       case    and     found       that       an     added      measure    of

                                             7
deterrence was needed, especially because of Hernandez’s gang

affiliation.     The district court also explicitly indicated that

it believed the three-year supervised release term should be

sufficient to keep Hernandez out of the United States and to

protect the public from his crimes.             Because the district court

considered the facts and circumstances of Hernandez’s case in

determining his supervised release term, we conclude that its

explanation     was   adequate   and,   thus,    discern    no    error    in   the

district court’s imposition of a three-year-term of supervised

release.

            Based on the foregoing, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in    the   materials

before   this   court   and   argument      would   not   aid    the   decisional

process.


                                                                          AFFIRMED




                                        8